Citation Nr: 1810733	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  06-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for Type 2 diabetes mellitus ("diabetes").

2. Entitlement to an increased rating for peripheral neuropathy of the bilateral upper extremities, previously characterized separately as entitlement to an increased rating for peripheral neuropathy of the left and right upper extremity. 

3. Entitlement to May 25, 2004, as an earlier effective date for the assignment of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Marine Corps from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 (upper extremity neuropathy) and April 2013 (diabetes) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2018, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.900(c) (2017).  The Board finds good cause has been shown to grant the request.  The Veteran also noted intent to withdraw his hearing request as well as his increased rating claims for diabetes and bilateral upper extremity neuropathy if the Board granted an earlier effective date for TDIU.  Given the Board's favorable decision with respect to the TDIU claim, the hearing request and other issues on appeal are considered withdrawn.  38 U.S.C. §§ 7105(b)(2), 7015(d)(5), 7107 (2012); 38 C.F.R. §§ 20.204, 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In February 2018, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his increased rating claim for diabetes if the Board assigned March 25, 2004, as the effective date for the award of TDIU.

2. In February 2018, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his increased rating claim for peripheral neuropathy of the bilateral upper extremities if the Board assigned March 25, 2004, as the effective date for the award of TDIU.

3. Since May 25, 2004, the Veteran's service connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the increased rating claim for diabetes by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the increased rating claim for peripheral neuropathy of the bilateral upper extremities by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. Since May 25, 2004, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to TDIU.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  TDIU may be assigned when there is one service connected disability that is rated at 60 percent or more.  Id. § 4.16(a).  

Effective May 25, 2004, the Veteran was service connected for diabetes (10%), peripheral neuropathy of the bilateral lower extremities (20% each), peripheral neuropathy of the bilateral upper extremities (10% each), diabetic retinopathy (0%), and recurrent dermatitis of both armpits (0%).  These disabilities result from a common etiology or injury: Agent Orange exposure.  Id.  Thus, they are considered one disability.  Together, they combine to 60% since March 25, 2004.  Therefore, he met the schedular criteria for TDIU on March 25, 2004. 

After carefully considering the Veteran's disabilities, the Board assigns March 25, 2004, as the effective date for TDIU.  The combined effects of the Veteran's disabilities, particularly the tingling, numbness, and loss of strength in the lower and upper extremities due to peripheral neuropathy, as well as the reported symptoms of sharp pain and burning eyes due to diabetic retinopathy, significantly impacted the Veteran's ability to concentrate, sit, stand, or walk for long periods of time, and adapt to a work-like setting.  For these reasons, the Board finds it is unlikely that the Veteran would have been able to obtain or maintain substantially gainful employment since March 25, 2004.  Accordingly, entitlement to March 25, 2004, as an earlier effective date for TDIU is granted

ORDER

Entitlement to an increased rating for Type 2 diabetes mellitus is dismissed. 

Entitlement to an increased rating for peripheral neuropathy of the bilateral upper extremities is dismissed. 

Entitlement to March 25, 2004, as an earlier effective date for TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


